DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 1/21/2021 has been fully considered. Claims 1-17 are withdrawn and claims 1-28 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 18 recites the limitation “the reflective metallic layer” in line 6. There is insufficient antecedent basis for this limitation in the claim.

It is advised changing the phrase “reflective material” in line 6 to the phrase “metallic ink layer” and changing the phrase “reflective metallic layer” in line 6 to the phrase “metallic ink layer”.
Dependent claims 19-25 do not cure the deficiencies of independent claim 18 and are rejected for the same rationale.

Regarding claim 26, the phrase “the metallic ink has a surface roughness of less than about 200 nm” is indefinite in that it is unclear how an ink has a roughness, which is a property that describes solidified layers. Page 28 of Applicant’s Specification states that a metallic ink layer has a surface roughness less than 200 nm.
It is advised changing the phrase “reflective material” in line 6 to the phrase “metallic ink layer” and changing the phrase “metallic ink” in line 6 to the phrase “metallic ink layer”.
Dependent claims 27 and 28 does not cure the deficiencies of independent claim 26 and are rejected for the same rationale.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (WO 2006/033925) in view of Hampden-Smith et al (US 2007/0281136).
Regarding claim 18, Huynh discloses a label comprising a pressure-sensitive adhesive layer (Fig. 1 #14; pg. 7), a polymer facestock (Fig. 1 #11; pg. 3), a print layer (Fig. 1 #12; pg. 4) and a transparent overprint layer disposed in this order from bottom to top (Fig. 1 #13; pg. 6) and wherein the print layer is formed a printing ink comprising reflective metal flakes to form a thin reflective metal film (Fig. 1 #12; pg. 5).
The label reads on the claimed three-dimensional article having a surface with a printed material. The pressure-sensitive adhesive layer reads on the claimed adhesive. 

The print layer being formed a printing ink comprising reflective metal flakes to form a thin reflective metal film reads on the claimed deposit of metallic ink comprising a dispersion of reflective metallic particles to form a reflective material.

However, Hampden-Smith discloses a label (paragraph [0035]) comprising a reflective metallic feature used as a base layer in a series of printed layers where the base layer has a route mean square surface roughness of less than about 250 nm (paragraph [0116]) and wherein the reflective metallic feature is formed from a ink composition containing metallic particles (paragraph [0116]).
Huynh and Hampden-Smith are analogous art because they are from the same field of labels. Huynh is drawn to a label (see Abstract of Huynh). Hampden-Smith is drawn to a label (see paragraph [0035] of Hampden-Smith).
It would have been obvious to one of ordinary skill in the art having the teachings of Huynh and Hampden-Smith before him or her, to modify the label of Huynh to include the surface roughness of the base layer of Hampden-Smith for the print layer of Huynh because having the required surface roughness for a base layer provides an optical feature for a complex reflective feature (paragraph [0116] of Hampden-Smith).

Regarding claim 20, Huynh discloses the label comprising a transparent overprint layer comprising a varnish (Fig. 1 #13; pg. 6) and wherein the print layer between the pressure-sensitive adhesive layer and the transparent overprint layer (Fig. 1 #12; pg. 4).


Regarding claim 21, Huynh discloses the label comprising the transparent overprint layer comprising a varnish (Fig. 1 #13; pg. 6).
The transparent overprint layer comprising a varnish reads on the claimed protective coating comprising a clear varnish.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh (WO 2006/033925) in view of Hampden-Smith et al (US 2007/0281136) in further view of Longobardi et al (US 5,106,126).
Huynh and Hampden-Smith are relied upon as described above.
Regarding claim 19, Huynh and Hampden-Smith do not appear to explicitly disclose the label comprising one or more additional deposits of ink between the adhesive and the deposit of metallic ink.
However, Longobardi discloses a display comprising an ink layer disposed below a reflective layer of metallic ink (col. 3, lines 42-62).

Huynh, Hampden-Smith and Longobardi are analogous art because they are from the same field of labels. Huynh is drawn to a label (see Abstract of Huynh). Hampden-Smith is drawn to a label (see paragraph [0035] of Hampden-Smith). Longobardi is drawn to a decal (see col. 1, lines 7-14 of Longobardi).
It would have been obvious to one of ordinary skill in the art having the teachings of Huynh, Hampden-Smith and Longobardi before him or her, to modify the label of Huynh to include the ink layer of Longobardi between the pressure-sensitive adhesive and the print layer of Huynh because having the required ink layer provides the desired colored image (col. 2, lines 3-13 of Longobardi).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh (WO 2006/033925) in view of Hampden-Smith et al (US 2007/0281136) in further view of Bray et al (US 2017/0326902).
Huynh and Hampden-Smith are relied upon as described above.
Regarding claim 22, Huynh and Hampden-Smith do not appear to explicitly disclose the label comprising the clear varnish having a surface energy from about 70 mN/m to about 85 mN/m.

It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an additional coating to wet and adhere to its surface (paragraph [0034] of Bray). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Huynh, Hampden-Smith and Bray are analogous art because they are from the same field of labels. Huynh is drawn to a label (see Abstract of Huynh). Hampden-Smith is drawn to a label (see paragraph [0035] of Hampden-Smith). Bray is drawn to a security document (see Abstract of Bray).
It would have been obvious to one of ordinary skill in the art having the teachings of Huynh, Hampden-Smith and Bray before him or her, to modify the label of Huynh to include the surface energy of the lacquer layer of Bray for the transparent overprint .

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (WO 2006/033925) in view of Hampden-Smith et al (US 2007/0281136) in further view of Congard et al (US 2004/0202812).
Huynh and Hampden-Smith are relied upon as described above.
Regarding claims 23 and 24, Huynh and Hampden-Smith do not appear to explicitly disclose the label comprising the adhesive being energy curable as claimed in claim 23 and the adhesive being a multi-part adhesive as claimed in claim 24.



However, Congard disclose an adhesive tape comprising the adhesive material being a pressure-sensitive adhesive or a two-part room curable adhesive (paragraph [0026]).  The two-part room curable adhesive reads on the claimed multi-part adhesive.
Huynh, Hampden-Smith and Congard are analogous art because they are from the same field of labels. Huynh is drawn to a label (see Abstract of Huynh). Hampden-Smith is drawn to a label (see paragraph [0035] of Hampden-Smith). Congard is drawn to an adhesive tape (see paragraph [0001] of Congard).
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh (WO 2006/033925) in view of Hampden-Smith et al (US 2007/0281136) in further view of Miekka et al (US 5,672,410).
Huynh and Hampden-Smith are relied upon as described above.
Regarding claim 25, Huynh and Hampden-Smith do not appear to explicitly disclose the label comprising the reflective metallic particles comprising a metal of aluminum.


However, Miekka discloses metallic pigment flakes in a printing composition (col. 4, lines 7-8) and wherein the metallic pigment flakes comprising aluminum flakes (col. 8, lines 5-30).
Huynh, Hampden-Smith and Miekka are analogous art because they are from the same field of labels. Huynh is drawn to a label (see Abstract of Huynh). Hampden-
It would have been obvious to one of ordinary skill in the art having the teachings of Huynh, Hampden-Smith and Miekka before him or her, to modify the label of Huynh to include the aluminum flakes of Miekka for the reflective metal flakes of Huynh because having the required metallic pigments flakes provides brilliance, reflective gloss and hiding power (col. 7, lines 63-67 of Miekka).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (WO 2006/033925) in view of Hampden-Smith et al (US 2007/0281136) in further view of McKillip et al (US 5,328,738) in further view of Bray et al (US 2017/0326902).
Regarding claims 26-28, Huynh discloses a label comprising a pressure-sensitive adhesive layer (Fig. 1 #14; pg. 7), a polymer facestock (Fig. 1 #11; pg. 3), a print layer (Fig. 1 #12; pg. 4) and a transparent overprint layer disposed in this order from bottom to top (Fig. 1 #13; pg. 6), wherein the print layer is formed a printing ink comprising reflective metal flakes to form a thin reflective metal film (Fig. 1 #12; pg. 5) and wherein the transparent overprint layer comprises a varnish (Fig. 1 #13; pg. 6)
The label reads on the claimed three-dimensional article having a surface with a printed material. The pressure-sensitive adhesive layer reads on the claimed adhesive. The print layer being formed a printing ink comprising reflective metal flakes to form a 
Huynh does not appear to explicitly disclose the metallic ink layer having a surface roughness less than about 200 nm as claimed in claim 26, a colored ink layer between the deposit of metallic ink and the varnish layer, clear varnish having a surface energy greater than about 50 mN/m as claimed in claim 26 and clear varnish having a surface energy greater than about 70 mN/m as claimed in claim 28.
However, Hampden-Smith discloses a label (paragraph [0035]) comprising a reflective metallic feature used as a base layer in a series of printed layers where the base layer has a route mean square surface roughness of less than about 100 nm (paragraph [0116]) and wherein the reflective metallic feature is formed from a ink composition containing metallic particles (paragraph [0116]).
McKillip discloses a metallized label comprising printed markings disposed on a metallic layer (col. 2, lines 53-62) and wherein the printed markings are translucent and are tinted to impart a colored appearance (col. 2, lines 53-62).
	The printed markings read on the claimed colored ink layer as claimed in claim 26 and the colored ink layer being transparent as claimed in claim 27.


It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an additional coating to wet and adhere to its surface (paragraph [0034] of Bray). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Huynh, Hampden-Smith, McKillip and Bray are analogous art because they are from the same field of labels. Huynh is drawn to a label (see Abstract of Huynh). Hampden-Smith is drawn to a label (see paragraph [0035] of Hampden-Smith). McKillip is drawn to a metallized label (see Abstract of McKillip). Bray is drawn to a security document (see Abstract of Bray).
It would have been obvious to one of ordinary skill in the art having the teachings of Huynh and Hampden-Smith before him or her, to modify the label of Huynh to include 

It would have been obvious to one of ordinary skill in the art having the teachings of Huynh and McKillip before him or her, to modify the label of Huynh to include the printed markings of McKillip between the print layer and transparent protective layer of McKillip because having the required printed markings imparts a colored appearance to the metallic layer (col. 2, lines 53-62 of McKillip).
It would have been obvious to one of ordinary skill in the art having the teachings of Huynh, McKillip and Bray before him or her, to modify the label of Huynh and McKillip to include the surface energy of the lacquer layer of Bray for the transparent overprint layer of Huynh because having the required surface energy provides an additional coating to wet and adhere to its surface (paragraph [0034] of Bray).

Response to Arguments
Applicant’s arguments, see page 6, filed 1/21/2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments, see page 6, filed 1/21/2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 

Applicant’s arguments with respect to claim(s) 18 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Huynh does not disclose the reflective metallic layer having a surface roughness of less than 400 nm.
The Examiner agrees and notes that Huynh does not disclose the reflective metallic layer having a surface roughness of less than 400 nm and therefore the previous 103(a) rejection involving Huynh for claim 18 has been withdrawn.
However, a new ground of rejection under 103(a) by Huynh in view of Hampden-Smith is being used to meet claim 18.

Applicants argue that Huynh and McKillip do not disclose the metallic ink layer having a surface roughness of less than 200 nm.

However, a new ground of rejection under 103(a) by Huynh in view of Hampden-Smith is being used to meet claim 18.

Applicants argue that Longobardi, Bray, Congard, Miekka and McKillip fail to cure the deficiencies of Huynh.
The Examiner disagrees and notes that Longobardi, Bray, Congard, Miekka and McKillip are teaching reference used to teach an ink layer (Longobardi), surface energy of a lacquer layer (bray), pressure-sensitive adhesive (Congard), aluminum flakes (Miekka) and printed markings (McKillip).
However, note that while Longobardi, Bray, Congard, Miekka and McKillip do not disclose all the features of the present claimed invention, Longobardi, Bray, Congard, Miekka and McKillip are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely an ink layer (longboard), surface energy of a lacquer layer (bray), pressure-sensitive adhesive (Congard), aluminum flakes (Miekka) and printed markings 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785